Citation Nr: 1526224	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  13-03 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee degenerative joint disease.

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1957 to January 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2012 and January 2014 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for right knee degenerative joint disease and assigned it a 10 percent rating effective from August 17, 2010, and denied a TDIU, respectively.   

The Veteran failed to appear for a Board hearing in April 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the entirety of the rating period, the Veteran has not had right knee flexion limited to 45 degrees, right knee extension limited to 10 degrees, or any right knee recurrent subluxation or lateral instability.  

2.  The Veteran's service-connected right knee disability (the only disability for which service connection is in effect) does not preclude substantially gainful employment consistent with his educational and occupational background.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for right knee degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5010-5257 (2014).

2.  The schedular criteria for TDIU are not met and referral for extraschedular consideration is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in October 2010, and September and October 2013 letters, and the claims were readjudicated in the October 2014 supplemental statement of the case.  Service connection was granted for the right knee disability at issue and so no further notice is required for it.  Dingess. 

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in February 2009, December 2010, February 2012; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations and other evidence of record are adequate as they provide all information necessary to rate the disability at issue.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains the rating schedule.

Right knee rating

The Veteran seeks a higher rating for his service-connected right knee degenerative joint disease, which is evaluated as 10 percent disabling from August 17, 2010.  

Under Diagnostic Code 5260, leg flexion limited to 60 degrees warrants a noncompensable rating.  Leg flexion limited to 45 degrees warrants a 10 percent rating.  Leg flexion limited to 30 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, leg extension limited to 5 degrees warrants a noncompensable rating.  Leg extension limited to 10 degrees warrants a 10 percent rating.  Leg extension limited to 15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Under Diagnostic Code 5257, other knee impairment with slight recurrent subluxation or lateral instability warrants a 10 percent rating.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

A knee disability can be rated for both limitation of leg flexion under Diagnostic Code 5260 and limitation of leg extension under Diagnostic Code 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  

On VA examination in February 2009, the Veteran complained of right knee pain and stiffness on arising and he denied giving way, locking, swelling, and weakness.  He indicated that there had been no instances of dislocation or recurrent subluxation.  Examination revealed flexion to 140 degrees with pain at "170-180" degrees, and extension to 0 degrees.  There was no change in motion and no further limitation on repeated and resisted testing.  The Veteran had right medial joint line tenderness, and the medial, collateral, and cruciate ligaments were stable.  The diagnosis was right knee strain.   No X-rays were taken.  

A November 2010 letter from Dr. N. reports that the Veteran had pain in his right knee since service, and that he has osteoarthritis in it.  Private November 2010 X-rays which he obtained showed right knee medial joint compartment narrowing and deformity along the right patella with disruption of the cortex. 

On VA examination in December 2010, the Veteran complained of constant right knee pain, giving way, instability, stiffness, weakness, decreased speed of motion, and repeated effusions, and he denied incoordination, dislocation, subluxation, and locking.  He reported being able to stand for 15-30 minutes.  On examination, he had right knee crepitus, grinding, tenderness, pain, abnormal motion, guarding of movement, and mild laxity with anterior drawer.  There was no instability.  Right knee flexion was to 130 degrees and extension was to 0 degrees, with no objective evidence of pain following repetitive motion or additional limitations after 3 repetitions of range of motion.  The examiner stated that the Veteran had osteoarthritis per notes from his private physicians.  

Based on a review of the evidence, the Board concludes that a rating higher than 10 percent is not warranted for service-connected right knee disability for the entirety of the rating period.  A rating in excess of 10 percent cannot be assigned for the right knee disability at any point during the rating period, even when 38 C.F.R. §§ 4.40, 4.45 are considered.  No evidence shows that the Veteran has right knee flexion limited to 45 degrees, right knee extension limited to 10 degrees, or any right knee recurrent subluxation or lateral instability.  The ranges of motion reported are clearly much better than these, and the Veteran denied subluxation on VA examination in December 2010 and his ligaments were stable then and on VA examination in February 2009.  Clearly, the criteria for a rating in excess of 10 percent for any part of the reading period are not met or nearly approximated.  

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected disabilities currently on appeal.  38 C.F.R. § 3.321 (2009); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that a schedular rating of 10 percent for entirety of the rating period for the Veteran's service-connected right knee disability currently on appeal is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  The symptomatology he has complained of and/or exhibited is exactly what is contemplated by the rating criteria, including from 38 C.F.R. §§ 4.40, 4.45, and 4.59 and the relevant Diagnostic Codes.  Moreover, the evidence does not give a reliable indication of other related factors such as marked interference with employment and/or frequent hospitalization due solely to the service-connected right knee disability.  It appears likely that the most objective statements of record are the November 2010 statement from Dr. N. that the Veteran's right knee disability had affected his work, and the October 2010 statement from the VA examiner that his right knee had had significant effects on his usual occupation.  This and the rest of the evidence does not demonstrate marked interference with employment.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

The Board notes initially that the schedular percentage requirements for TDIU under 38 C.F.R. § 4.16(a) are not met.  The Veteran's only service-connected disability is right knee degenerative joint disease ratable at no more than 10 percent.  Accordingly, a TDIU cannot be granted under the schedular criteria of 38 C.F.R. § 4.16(a).  

Second, regarding potential entitlement to TDIU under 38 C.F.R. § 4.16(b), the Board has no authority to award TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

In September 2007, the Veteran indicated that he had been a maintenance supervisor for a highway travel center.  In October 2008, he indicated that he had been unable to work since September 2004 due to the conditions of his knees.  

In May 2009, the Veteran's wife stated that the condition of his knees had interfered with the quality of life he had lived, and that he could not walk a long distance and could not do many more things because of the pain he had to endure with his legs. 

On VA examination in October 2010, the Veteran reported that he had retired in 2004 due to medical problems which he listed as bilateral knee swelling.  His usual occupation had been in maintenance at a travel center.  His right knee had significant effects on his usual occupation, with decreased mobility and pain resulting in him being assigned different duties and having increased absenteeism.  

A November 2010 letter from Dr. N. states that the Veteran's arthritis in his knees had affected his work and lifestyle over the years.  

In July 2012, the Veteran stated that service-connected disabilities (he had attempted to service connect other disabilities as well as his right knee disability) were seriously disabling him to hold any stead job or employment.  He stated that he cannot stand for any length of time before the pain becomes so bad that he must sit down.  

The Veteran also has rheumatoid arthritis affecting his knees, according to a May 2009 report from Dr. J.  

There is no tenable evidence, including from the Veteran, which indicates that his sole service-connected disability, right knee degenerative joint disease, precludes him from obtaining or maintaining substantially gainful employment; therefore referral for extraschedular consideration of a TDIU is not warranted.

Absent the minimum percentage requirements for basic eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a) being met, and given that no evidence shows impairment due to service connected disability of such severity as would preclude all forms of employment, the Board concludes that referral of this matter for extraschedular consideration is not necessary.  Based on the evidence, it is clear that the Veteran's service-connected right knee disability has an impact on his ability to engage in substantially gainful employment, as reflected by the 10 percent disability rating assigned.  However, the preponderance of the evidence is to the effect that the service-connected right knee disability alone does not render him unemployable.  Instead, the evidence shows that he has additional disabilities that also add to his industrial impairment.  His left knee has been mentioned repeatedly, and a March 2006 private medical record shows that he complained of occasional swelling in his hands, wrist, and shoulders for the last 10 years, and a history of chronic obstructive pulmonary disease, and was assessed with rheumatoid arthritis.  The Board stresses that his nonservice-connected disabilities cannot be considered for a TDIU rating since they are not service-connected.  The Veteran's service-connected right knee disability does not preclude him from more sedentary forms of employment consistent with his experience as a supervisor.  

As the preponderance of the evidence is against greater benefits than those indicated herein, there is no reasonable doubt to be resolved in the Veteran's favor, and the appeals in this matter must be denied.  38 U.S.C.A. § 5107(b); 38 U.S.C.A. § 5107; Gilbert.


ORDER

A disability rating in excess of 10 percent is not warranted for right knee degenerative joint disease.  

The claim for TDIU is denied.



____________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


